Filed 12/9/21 In re Laylah L.-T. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


             THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE



 In re Laylah L.-T., a Person Coming
 Under the Juvenile Court Law.
 CONTRA COSTA COUNTY                                                     A162606
 CHILDREN AND FAMILY
 SERVICES BUREAU,                                                        (Contra Costa County
             Plaintiff and Respondent,                                   Super. Ct. No.
                                                                         J2000456)
 v.
 V.T.,
             Defendant and Appellant.


         V.T. (mother) appeals from a juvenile court order terminating parental
rights as to her daughter, Laylah L.-T., at the conclusion of a permanency
planning hearing (Welf. & Inst. Code, § 366.26).1 Mother contends the court
erred by failing to apply the beneficial relationship exception to termination
of parental rights.
         We disagree and affirm.




         1   Undesignated statutory references are to the Welfare and Institutions
Code.

                                                               1
                               BACKGROUND
      Mother has four children and a long history of substance abuse.
Mother’s parental rights as to three of the children were terminated before
Laylah — her youngest child — was born.
      Laylah was born in June 2018. She tested positive for amphetamines
and was removed from mother’s care. Eight months later, in February 2019,
Laylah returned to mother under a family maintenance plan.
      In August 2020, mother was found passed out in her car while Laylah
wandered around a parking lot, barefoot and crying. Laylah was dirty and
unkempt. Mother acknowledged “having a drug problem” and admitted
smoking methamphetamine the day before the incident. Police officers
arrested mother for child endangerment; the Contra Costa County Children
and Family Services Bureau (Bureau) filed a petition alleging mother’s
substance abuse problem placed Laylah at substantial risk of harm and that
mother’s parental rights as to Laylah’s half siblings had been terminated
(§ 300, subds. (b)(1), (j)). The juvenile court detained Laylah and provided
mother with supervised visitation and a substance abuse treatment referral.
      In November 2020, the juvenile court declared Laylah a dependent,
bypassed reunification services (§ 361.5, subds. (b)(10), (11)), and scheduled
a permanency planning hearing. Mother received supervised visitation twice
a month. Despite acknowledging that she needed substance abuse treatment
to keep Laylah safe, mother left a treatment program.
      The Bureau’s permanency planning report recommended
terminating parental rights. According to the Bureau, Laylah was
adoptable, and her foster parents — with whom Laylah had a “close and
secure attachment” — wanted to adopt her. Laylah called her foster




                                       2
parents “ ‘mommy’ and ‘daddy.’ ” The report provided a detailed description
of mother’s visits, which were positive and loving. Nonetheless, the Bureau
opined the “current parent child relationship [did] not outweigh the benefits
of adoption.”
      At the March 2021 permanency planning hearing, the parties
submitted on the Bureau’s report, but counsel for mother objected to “the
recommendation of adoption” and urged the court to order guardianship as
the permanent plan. According to counsel, Laylah “had a relationship” with
mother and was “bonded” with her. Counsel also noted Laylah’s visits with
mother went “very well” and that Laylah was “happy” during the visits.
      The Bureau’s counsel acknowledged Laylah loved mother and enjoyed
spending time with her. But counsel argued the relationship did not promote
Laylah’s well-being to such a degree as to outweigh the well-being she would
gain in a permanent home with adoptive parents. Additionally, counsel for
the Bureau noted mother had missed several visits, and that Laylah had
“spent a good portion of her life out of mother’s care.” Adoption, according to
counsel, was “the best permanent plan for Laylah.”
      The juvenile court agreed and terminated mother’s parental rights.
“[F]ocusing on Laylah,” the court found it would be in her “best interest” to
order a permanent plan of adoption. In reaching this conclusion, the court
impliedly concluded mother had not established the beneficial relationship
exception.
                                DISCUSSION
      At a hearing to select a permanent plan, the juvenile court may choose
adoption, guardianship, or continued foster care. (§ 366.26, subd. (b).)
Adoption is the preferred plan. (Id., subds. (b)(1), (c)(1).) When the court
determines a child is likely to be adopted if parental rights are terminated, it



                                       3
must select adoption as the permanent plan unless “the parent shows that
termination would be detrimental to the child for at least one specifically
enumerated reason.” (In re Caden C. (2021) 11 Cal.5th 614, 630 (Caden C.).)
The statutory reasons for departing from “ ‘the norm’ ” of adoption apply only
in “ ‘exceptional circumstances.’ ” (Id. at p. 631.)
      The beneficial relationship exception to the preference for adoption
applies when the parent has “maintained regular visitation and contact with
the child and the child would benefit from continuing the relationship.”
(§ 366.26, subd. (c)(1)(B)(i).) For this exception to apply, the parent must
show by a preponderance of the evidence “(1) regular visitation and contact,
and (2) a relationship, the continuation of which would benefit the child such
that (3) the termination of parental rights would be detrimental to the child.”
(Caden C., supra, 11 Cal.5th at p. 631, italics omitted.)
      As to the first element, the question is whether the parent “ ‘visit[s]
consistently,’ taking into account ‘the extent permitted by court orders.’ ”
(Caden C., supra, 11 Cal.5th at p. 632.) “As to the second element, courts
assess whether ‘the child would benefit from continuing the relationship.’ ”
(Ibid.) “Concerning the third element — whether ‘termination would be
detrimental to the child due to’ the relationship — the court must decide
whether it would be harmful to the child to sever the relationship and choose
adoption.” (Id. at p. 633.)
      “When it weighs whether termination would be detrimental, the court
is not comparing the parent’s attributes as custodial caregiver relative to
those of any potential adoptive parent(s). Nothing that happens at the
section 366.26 hearing allows the child to return to live with the parent.
[Citation.] Accordingly, courts should not look to whether the parent can
provide a home for the child; the question is just whether losing the



                                         4
relationship with the parent would harm the child to an extent not
outweighed, on balance, by the security of a new, adoptive home. . . . And
the section 366.26 hearing is decidedly not a contest of who would be the
better custodial caregiver.” (Caden C., supra, 11 Cal.5th at p. 634.)
Additionally, a “parent’s continued struggles with the issues leading to
dependency are not a categorical bar to applying the exception.” (Id. at
p. 637.)
      The first two elements — whether the parent has visited and
maintained consistent contact with the child and whether the child would
benefit from continuing the relationship with the parent — are reviewed for
substantial evidence. The third element — whether termination of parental
rights would be detrimental to the child due to the child’s relationship with
the parent — is reviewed for abuse of discretion. (Caden C., supra,
11 Cal.5th at pp. 639–640.)
      The Bureau’s report provides evidence that mother visited regularly
and that she has a loving, positive relationship with Laylah. Presumably,
continuing the relationship would be of some benefit to Laylah. (See, e.g., In
re Autumn H. (1994) 27 Cal.App.4th 567, 575.) But as the juvenile court
impliedly recognized, mother failed to meet her additional burden of showing
that terminating the relationship “would harm [Laylah] to an extent not
outweighed, on balance, by the security of a new, adoptive home.” (Caden C.,
supra, 11 Cal.5th at pp. 631, 634.) At the permanency planning hearing,
mother did not testify or offer any evidence that would support a finding that
terminating her relationship with Laylah would be detrimental. In the
absence of any evidence offered by mother — and in light of the benefits to
Laylah of placement in an adoptive home — the court was within its




                                       5
discretion to impliedly conclude mother had not established the beneficial
relationship exception. (Id. at p. 631.)
      The cases upon which mother relies do not compel a different result. In
In re S.B. (2008) 164 Cal.App.4th 289, the parental-benefit exception applied
where the father was the child’s primary caregiver for three years and where
a social worker and bonding expert testified to the detriment to the five-year-
old child if parental rights were terminated. (Id. at pp. 295–296, 301.) In In
re J.D. (2021) 69 Cal.App.5th 594, the social worker’s testimony, “intimate”
and “touching” entries from visitation logs, and compelling statements from
the child’s caregiver and therapist, established the mother had a “positive
bond” with, and occupied a parental role in, the child’s life. (Id. at pp. 610–
611, 617, 619.) There is no such compelling evidence here.
      Nor are we persuaded by mother’s assertion that the juvenile court
relied on factors disapproved in Caden C., supra, 11 Cal.5th at pages 634 and
637, which was decided after the permanency planning hearing in this case.
To support this argument, mother relies on the court’s comment that it “read
about the history.” This statement, according to mother, establishes the
court erroneously relied on mother’s substance abuse issues and her prior
dependency cases in declining to apply the beneficial relationship exception.
We disagree. Reviewing the record in the light most favorable to the lower
court’s determination — and considering the statement in context — we
conclude the court was simply indicating it had reviewed the file in
preparation for the hearing.
      Mother also faults the court for failing to “mention” Laylah’s
relationship with mother, but it was mother’s counsel who failed to explicitly
assert the beneficial relationship exception at the permanency planning
hearing. In declining to apply the exception, the court did not penalize



                                           6
mother for her struggles with the issues leading to Laylah’s dependency. (Cf.
In re B.D. (2021) 66 Cal.App.5th 1218, 1229–1231 [reversal required where
juvenile court relied on improper factors in declining to apply beneficial
relationship exception].) Instead, the court properly focused on Laylah and
her best interest. (Caden C., supra, 11 Cal.5th at pp. 632–633.)
      We have no doubt mother loves Laylah. But after carefully reviewing
the record, we see no abuse of discretion in the juvenile court’s implied
conclusion that mother failed to satisfy her burden to establish the beneficial
relationship exception. This is not the “rare” case where the court erred in
failing to apply the exception. (Cf. In re E.T. (2018) 31 Cal.App.5th 68, 70.)
Rather, the court determined that, consistent with the stated legislative
preference in section 366.26, adoption will afford Laylah “the best possible
opportunity to get on with the task of growing up by placing [her] in the most
permanent and secure alternative that can be afforded [her].” (In re Beatrice
M. (1994) 29 Cal.App.4th 1411, 1419.)
                                DISPOSITION
      The order terminating mother’s parental rights as to Laylah is
affirmed.




                                        7
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Petrou, J.




A162606




                            8